DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP20383010.4, filed on 11/19/2020.
Information Disclosure Statement
The information disclosure statements filed 02/24/2022 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12, 14,16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montels Jean Marc (WO 02052525A1, hereinafter referred to as “Montels”) in view of Rhee et al. (US Pub 2022/0223661 A1).
Regarding claim 1; Montels teaches a video displayer (a screen 1 configured to detect whether the display is frozen, Fig.2 and page 2) with image freezing detection comprising: 
[AltContent: arrow][AltContent: textbox (Pixel layer)]
    PNG
    media_image1.png
    690
    472
    media_image1.png
    Greyscale

(Fig.2 of Montels reproduced)
a multi-layer display panel (Fig.2, the display panel 1 comprises multiple layers) including a plurality of layers with at least a front layer (a front face 27) and a pixel generator layer (a pixel layer as annotated in Fig.2 above and Fig.4. The pixel layer would be provided to display image data 8), wherein 
the front layer is configured to at least partially enable light therethrough (see Fig.2, the front layer would be transparent so that a user can see an image), and the pixel generator layer is configured to emit pixel light in an emitting direction towards the front layer (see Fig.2); 
the video displayer further comprising: 
a light reflector (a mirror 26) arranged in the plurality of layers to reflect pixel light from the pixel generator layer in a reflection direction towards the pixel generator layer (see Fig.2, light emitted from the pixel layer is reflected by the mirror 26. The reflected light from the mirror goes back towards the pixel layer; see page 4; 2nd paragraph); 
a light sensor (detection means 11 is a light sensor) arranged to receive the reflected pixel light at a receiving location (the light sensor receives the reflected light in an optical conduit 25) and to sense light variations in the received reflected pixel light (the light sensor would sense the reflected light and generates electrical stimuli 13a;  2nd and 10th  paragraphs of page 4); and 
a controller (an electronic module 5, Fig.1) configured to receive the light variations sensed by the light sensor (Fig.1, the electronic module 5 receives electrical stimuli 13a from the light sensor 11) and to detect image freezing depending on the received sensed light variations (Figs.1,2; pages 3 and 4 in Patent Translate; a comparison means 7 compares the detected signal 13a with image data 8a corresponding to the original image data 8. Then, the comparison means 7 sends out a signal indicative of correlation between the image data 8 and the detected signal 13).
Montels does not explicitly teach the pixel generator is configured to at least partially enable light therethrough.

    PNG
    media_image2.png
    425
    496
    media_image2.png
    Greyscale

(Fig.3 of Rhee reproduced)
Rhee teaches the pixel generator (a display layer 330 in a region 330b, Fig.3) is configured to at least partially enable light therethrough (Fig.3, para. [0077], Rhee discloses a display panel comprising a light sensor 350 provided under the display panel in a second display region 330b. The light sensor 350 is configured to receive light from outside through the display layer 330).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Montels to include the teaching of Rhee of providing a display layer 330 in a second display region 330b corresponding to a location of a light sensor. More specifically, the display device of Montels as modified by Rhee would include a pixel layer at a location corresponding to the light sensor (i.e., within the optical conduit 25). The motivation would have been in order to facilitate detecting the reflected light from the mirror 26.
Regarding claim 2; Montels and Rhee teach the video display of claim 1 as discussed above. Montels teaches the controller is configured to generate a dynamic pattern of pixel light (page 4 in Patent Translate, the first data 8 is a periodic black/white cycle) according to predefined light variations in the emitting direction (the pixel array emits lights corresponding to the periodic black/white cycle); and wherein the controller is configured to detect image freezing depending on whether the sensed light variations correspond to the predefined light variations (referred to the analysis of claim 1, page 4, the light sensor 11 detects light reflected from the mirror 26 and sends detected signal to the electronic module 5  where the screen 1 configured to detect whether the display is frozen, Fig.2 and page 2).
	Montels does not teach a region of the pixel generator layer.
	Rhee teaches a region of the pixel generator layer (see the analysis of claim 1 above, Rhee teaches a display layer 330 provided at a location corresponding to a light sensor 350). The motivation is the same as the rejection of claim 1.
Regarding claim 3; Montels and Rhee teach the video display of claim 2 as discussed above. Montels teaches the controller is configured to control to generate the dynamic pattern of pixel light (referred to the analysis of claim 1, the electronic module 5 is configured to generate image data 8 to display a corresponding image on the screen 1. The image data 8 may include a periodic black/white cycle which is equivalent to “dynamic pattern of pixel light” as claimed).
	Montels does not teach a pattern generator installable at the region of the pixel generator layer.
	Rhee teaches a pattern generator installable at the region of the pixel generator layer (see the analysis of claim 1 above, Rhee teaches a pixel layer at a location corresponding to a light sensor). The motivation is the same as the rejection of claim 1.
Regarding claim 4; Montels and Rhee teach the video display of claim 1 as discussed above. Montels teaches the light reflector is arranged at the front layer or at an intermediate layer between the pixel generator layer and the front layer (Fig.2, the mirror 26 is arranged at the front face 27).
Regarding claim 5; Montels and Rhee teach the video display of claim 1 as discussed above. Montels does not teach the plurality of layers further comprises a back layer with an opening, and the pixel generator layer is arranged between the front layer and the back layer; and wherein the light sensor is arranged to receive the reflected pixel light at the receiving location through the opening in the back layer.
	Rhee teaches the plurality of layers further comprises a back layer (a back cover 340, Fig.3) with an opening (a hole 341; [0094]), and the pixel generator layer (a pixel layer 330 in the second display region 330b) is arranged between the front layer (a transparent layer 310) and the back layer (the back cover 340); and wherein the light sensor (the light sensor 350) is arranged to receive the light at the receiving location through the opening in the back layer (Fig.3, the light sensor 350 receives light through the hole 341).
	At the time of invention was effectively filed, it would have been obvious to modify the display device of Montels to include the structure of Rhee of having a back cover including a hole corresponding a location of the light sensor. More specifically, the display device of Montels as modified by Rhee would include the back cover having a hole such that the light sensor received light generated from the pixel layer in the second display region and reflected from the mirror. The motivation would have been to support and protect the display panel; and to enable the light sensor to receive light through the hole.
Regarding claim 6; Montels and Rhee teach the video display of claim 5 as discussed above. Montels does not teach the back layer includes an outside side of the multi-layer display panel; and wherein the light sensor is arranged is arranged at the receiving location with a sensing side facing the outside side of the back layer.
	Rhee teaches the back layer (the back cover 340, Fig.3) includes an outside side of the multi-layer display panel (a second interface 302); and wherein the light sensor is arranged is arranged at the receiving location with a sensing side facing the outside side of the back layer (Fig.3, the light sensor 350 is arranged at a light receiving location with a sensing side facing the second interface 302). The motivation is the same as the rejection of claim 5.
Regarding claim 7; Montels and Rhee teach the video display of claim 6 as discussed above. Montels does not teach the light sensor is attached to the outside side of the back layer or attached to a Printed circuit board, PCB, of the video displayer facing the outside side of the back layer.
	Rhee teaches the light sensor (a light sensor 350, Fig.2) is attached to the outside side of the back layer or attached to a Printed circuit board, PCB, of the video displayer facing the outside side of the back layer (Fig.3, the light sensor 340 is arranged at a light receiving location with a sensing side facing the second interface 302). The motivation is the same as the rejection of claim 5.
Regarding claim 8; Montels and Rhee teach the video display of claim 1 as discussed above. Montels does not teach the light reflector is arranged in such that the reflection direction followed by the reflected pixel light is perpendicular to at least one of the front layer or the pixel generator layer.
	Rhee teaches the pixel generator layer is provided at the receiving location (see the analysis of claim 1 above, the pixel layer 330 is provided at a location corresponding to the light sensor 340). The motivation is the same as the rejection of claim 1. However, in the display device of Montels, the mirror 26 is placed at the location of the optical conduit. Therefore, in the display device of Montels as modified by Rhee, the light sensor would receive light generated from the pixel layer in the second display region 330b and reflected by the mirror 26. Thus, the reflection direction would be perpendicular to the front face. Accordingly, a combination of Montels and Rhee further teaches “the light reflector is arranged in such that the reflection direction followed by the reflected pixel light is perpendicular to at least one of the front layer or the pixel generator layer”.
Regarding claim 12; Montels and Rhee teach the video display of claim 1 as discussed above. Montels  further teaches wherein the light reflector (mirror 26) is arranged at a margin or near-margin location of the multi-layer display panel (i.e. mirror 26 is arranged at a far right  or near the border of the display 1 as shown in Fig.2), and the margin or near-margin location being covered or coverable by a bezel of the video displayer (it is clear that the border of the display screen 1 should be covered by the frame or bezel so that it can hold all components of the display 1 such as backlight for LCD, electronic processing 9, glass, connector as disclosed in page 3)  .
Regarding claim 14; Montels and Rhee teach the video display of claim 1 as discussed above. Montels teaches a method of receiving, by the controller (electronic module 5, Fig.1)), light variations sensed by the light sensor (detection means 11, Fig.2) in reflected pixel light received at receiving location from the light reflector (mirror 26) which has originated the reflected pixel light by reflecting pixel light from the pixel generator layer in the reflection direction towards the pixel generator layer (Fig.2); and detecting, by the controller, image freezing depending on the received sensed light variations (see the analysis of claim 1).
Regarding claim 16; Montels and Rhee teach a video displayer with image freezing detection comprising: a multi-layer display panel including a plurality of layers with at least a front layer and a pixel generator layer, wherein the front layer and the pixel generator layer are configured to at least partially enable light therethrough, and the pixel generator layer is configured to emit pixel light in an emitting direction towards the front layer; the video displayer further comprising: a light reflector arranged to reflect pixel light from the pixel generator layer in a reflection direction towards the pixel generator layer; a light sensor arranged to receive the reflected pixel light and to sense light variations in the received reflected pixel light; and a controller configured to receive the light variations sensed by the light sensor and to detect image freezing depending on the received sensed light variations (similar to the analysis of claim 1 above).
Regarding claim 17; Montels and Rhee teach the video displayer of claim 16 as discussed above. The motivation of claim 17 is substantially similar to claim 2. Thus, claim 17 is rejected similar to the rejection of claim 2.
Regarding claim 18; Montels and Rhee teach the video displayer of claim 17 as discussed above. The motivation of claim 18 is substantially similar to claim 3. Thus, claim 18 is rejected similar to the rejection of claim 3.
Regarding claim 19; Montels and Rhee teach the video displayer of claim 16 as discussed above. The motivation of claim 19 is substantially similar to claim 4. Thus, claim 19 is rejected similar to the rejection of claim 4.
Regarding claim 20; Montels and Rhee teach A video displayer with image freezing detection comprising: a multi-layer display panel including a plurality of layers with at least a front layer and a pixel generator layer, wherein at least the pixel generator layer is configured to at least partially enable light therethrough, and the pixel generator layer is configured to emit pixel light in an emitting direction towards the front layer; the video displayer further comprising: a light reflector arranged in the plurality of layers to reflect pixel light from the pixel generator layer in a reflection direction towards the pixel generator layer; a light sensor arranged to receive the reflected pixel light at a receiving location and to sense light variations in the received reflected pixel light; and a controller configured to receive the light variations sensed by the light sensor and to detect image freezing depending on the received sensed light variations (similar to the analysis of claim 1 above).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Montels Jean Marc (WO 02052525A1, referred to as “Montels”) in view of Rhee et al. (US Pub 2022/0223661 A1) as applied to claim 1 above, and further in view of Wang et al. (US Pub 2022/0309980 A1).
Regarding claim 9; Montels and Rhee teach the video display of claim 1 as discussed above. Montels does not teach the light sensor includes a sensor unit and a light guide, the sensor unit being arranged remotely with respect to the multi-layer display panel, and the light guide being arranged to cause transmission of the reflected pixel light from the receiving location to the sensor unit.
[AltContent: ][AltContent: textbox (Light sensor)][AltContent: arrow]
    PNG
    media_image3.png
    332
    344
    media_image3.png
    Greyscale

(Fig.23 of Wang reproduced)
	Wang teaches the light sensor (Fig.23, para. [0090], a light sensor) includes a sensor unit (Fig.23, para. [0090], a sensor unit 114 may be an image sensor or ambient light sensor) and a light guide (a light pipe is formed by optical fibers 82), the sensor unit (the sensor unit 114) being arranged remotely with respect to the display panel (Fig.23, the sensor unit 114 is arranged remotely with respect to a housing portion 12-1 of a display panel), and the light guide being arranged to cause transmission of the reflected pixel light from the receiving location to the sensor unit (the fibers 82 are arranged to transmit light to the sensor unit 114).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Montels and Rhee to include the teaching of Wang of providing a light sensor comprising a sensor unit configured to receive light through a light pipe formed by optical fibers. The motivation would have been in order to obtain a preferred design.
Regarding claim 10; Montels, Rhee, and Wang teach the video display of claim 9 as discussed above. Montels and Rhee do not teach the light guide is made of optical fiber or methacrylate.
	Wang teaches the light guide is made of optical fiber or methacrylate (Fig.23, para. [0090], the light pipe is formed of optical fibers 82). The motivation is the same as the rejection of claim 9 above.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Montels Jean Marc (WO 02052525A1, hereinafter referred to as “Montels”) in view of Rhee et al. (US Pub 2022/0223661 A1) as applied to claim 9 above, and further in view of Kim et al. (US Pub 2017/0318267 A1).
Regarding claim 11; Montels, Rhee, and Wang teach the video display of claim 9 as discussed above. Montels and Rhee do not teach the sensor unit is arranged on a printed circuit board (PCB) of a camera monitoring system (CMS) arranged in a remote position with respect to the multi-layer display panel.
	Wang teaches that the sensor unit is arranged on a printed circuit board (PCB) arranged in a remote position with respect to the display panel (Fig. 3, para. [0045], Wang discloses that electrical component 50 such as sensors may be mounted on printed circuit board 48 which is arranged remotely with respect to an interior 46 which includes a display layer).
	Montels, Rhee, and Wang do not teach a camera monitoring system (CMS).
	Kim teaches a camera monitoring system (CMS) (para. [0031], a camera monitoring system CMS).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Montels, Rhee, and Wang to include the camera monitoring system of Kim. The motivation would have been in order to improve safety for drivers.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Montels Jean Marc (WO 02052525A1, referred to as “Montels”) in view of Rhee et al. (US Pub 2022/0223661 A1) as applied to claim 1 above, and further in view of Barco (EP 1274066).
Regarding claim 13; Montels and Rhee teach the video display of claim 1 as discussed above. Montels further teaches the control unit is configured to detect image freezing (a screen 1 configured to detect whether the display is frozen, Fig.2 and page 2). Montels and Rhee do not teach wherein the control unit is configured to detect image freezing further depending on an ambient light sensed by an ambient light sensor. In same field of endeavor (detect whether the display is frozen), Barco teaches detect image freezing further depending on an ambient light sensed by an ambient light sensor (see [0001], [0007] and claims 6-7 of Barco).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Montels and Rhee to include the ambient light sensor of Barco. The motivation would have been in order to eliminate the frozen state of the display by recognizing the change of ambient brightness. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Montels Jean Marc (WO 02052525A1, hereinafter referred to as “Montels”) in view of Rhee et al. (US Pub 2022/0223661 A1) as applied to claim 1 above, and further in view of Tamano et al. (US Pub 2022/0351655 A1).
Regarding claim 15; Montels and Rhee teach the video display of claim 1 as discussed above. Montels and Rhee do not teach a vehicle rear-view system including a rear-view camera, a video displayer, and a connection installed or installable between the video displayer and the rear-view camera in such a way that, in use, the video displayer receives video signal from the rear- view camera through the connection and displays the received video signal.
	Tamano teaches a vehicle rear-view system including a rear-view camera (cameras 2A and 2B, Fig.3), a video displayer (displays 9A, 9B, and 9C), and a connection installed or installable between the video displayer and the rear-view camera in such a way that, in use, the video displayer receives video signal from the rear- view camera through the connection and displays the received video signal (Fig.3, para. [0092,0116], a GPU 6A is connected between the cameras 2A-2B and displays 9A-9B. An abnormality in the image signal in the path from the camera 2A or 2B to the GPU 6A may be detected using CRC data for monitoring freeze of image).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use the display system of Montels and Rhee in a rear-view camera system in a vehicle as taught by Tamano. The motivation would have been in order to enable to detect a frozen image. Thus, it would secure the safety (Tamano, para. [0004]).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691